Citation Nr: 1715506	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  08-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss, on an extraschedular basis.

(The issue of entitlement to service connection for sleep apnea to include as secondary to posttraumatic stress disorder (PTSD) will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The veteran had active military service from May 2005 to August 2006.  According to his DD-214, he also had an additional 1 year and 29 days of active service.

This matter comes before the Board of Veterans Appeals Board) on appeal of an
April 2007 rating decision by the Department of Veterans Affairs (VA) Regional
Office RO in Columbia, South Carolina.  The RO in Roanoke, Virginia has
processed the case since that time.  

In February 2008, the Veteran testified at a Travel Board hearing.  The hearing transcripts are of record.  The Veterans Law Judge who conducted the February 2008 hearing is no longer employed by the Board, and while the Veteran was offered a Board hearing before another Veterans Law Judge in April 2017, he declined the opportunity.

In May 2009 and October 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board has reviewed the physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss, on an extraschedular basis, have not been met.  38 C.F.R. § 3.321 (b)(1) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) 
(citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran who is working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  
See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85 (2016). 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86 (2016).

Analysis

In the October 2012 decision noted above, the Board found that an initial increased rating for bilateral hearing loss is not warranted on a schedular basis.  The Veteran has not appealed this decision.  Thus, it is only the issue of entitlement to an extraschedular rating for bilateral hearing loss that is before the Board.

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  Thun v. Peake, 22 Vet. App. 111 (2008).

To determine whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  38 C.F.R. § 3.321 (b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  An extraschedular rating decision made by the Director must contain a statement of reasons or bases, and is reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).

The Veteran was afforded a VA audiological examination in February 2007.  Other than noting that the area of greatest difficulty for the Veteran was understanding speech, the examiner did not comment on the functional effects caused by the hearing disability.

During the February 2008 hearing on appeal, the Veteran testified that he experienced difficulty in hearing things at home and work, but it is his workplace situation where his hearing loss has the greatest impact.  He explained that he works in a prison, where there is a lot of background noise, and that his hearing loss impacts his safety at work, in that he worries about his ability to hear clearly in case of a prison fight or a situation with a staff member in trouble.  In this regard, he also stated that he experienced difficulty hearing his communications radio at work.  

He underwent another VA audiological examination in September 2009.  The examiner opined that the Veteran's hearing loss had a significant effect upon his occupational activities in that his hearing loss caused decreased concentration and hearing difficulty.

In July 2014, the extraschedular issue was referred to the Director of Compensation Purposes (Director) for consideration.

In a March 2016 decision, the Director found that entitlement to an extraschedular rating was not warranted.  The Director reviewed and commented on the Veteran's examination reports and work history, and found that the evidentiary record failed to demonstrate an exceptional disability pattern for the service-connected bilateral hearing loss that rendered application of the regular rating criteria as impractical.  

The Director indicated that the 2009 VA examiner's statement about hearing difficulty as an occupational impact is based on facts not found in the record and reduces the statement to a bare conclusion pursuant to Miller v. West.  He noted further that the rating schedule, pursuant to 38 CFR 4.84, and 4.85, provide a variety of options for an increased evaluation based on current symptomatology, and there is no evidence of occupational inadaptability, frequent hospitalization or marked interference with work.  

The Board finds that the Director's opinion contains a statement of reasons or bases and is supported by the overall evidence.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).  The Director cited to the relevant regulatory provisions and explained the rationale for concluding that an extraschedular rating was not warranted.  That decision is subject to de novo review by the Board.

The Board finds that the functional effects of the Veteran's hearing loss, including difficulty hearing things at home and his communications radio at work and decreased concentration, are contemplated by the schedular criteria because they describe consequences of decreased hearing ability. 

The Board also observes that the effects of his hearing loss have been described by the VA examiner as decreased concentration and hearing difficulty.  Those effects are also found to be contemplated by the schedular evaluation because they are also consequences of decreased hearing ability.  The Board does not find any symptomatology described due to the hearing loss disability that is not contemplated by the rating schedule, which assigns ratings based on decreased hearing ability.  Furthermore, there is no evidence, other than the Veteran's statements, that there are any periods when the Veteran's hearing loss would have prevented him from performing occupational tasks.  Therefore, the Board finds that the Veteran's symptomatology is contemplated by the rating criteria which are adequate to rate the disability.

Therefore, the Board finds that the evidence is against a finding that the hearing loss disability causes average impairment of earning capacity beyond the rating currently in effect, and an extraschedular rating for bilateral hearing loss is not warranted.  38 C.F.R. § 3.321 (b)(1) (2016).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321 (b)(1) is not warranted in this case.

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  The Veteran is competent to report the effects of his hearing loss.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher rating on an extraschedular basis, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data support an increased disability rating or that the rating criteria should not be applied to him, he is not competent to make such an assertion.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.  Furthermore, the Board finds the objective medical findings and opinions provided by VA examiners and the Director should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").

Accordingly, based on all of the foregoing, the Board finds that the preponderance of the evidence is against the claim of entitlement to an increased rating for service-connected bilateral hearing loss on an extraschedular basis, and that claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss, on an extra-schedular basis, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


